TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00464-CV
NO. 03-04-00466-CV


In re Ruby V. Ludwig
In re Joy Higdon






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

	Relators Ruby V. Ludwig and Joy Higdon filed petitions for a writ of mandamus with
this Court.  We requested that the parties file a response to relators' petitions addressing several
specific issues.  The Texas Department of Family and Protective Services filed a response which
raised an additional issue (Department's Submission of Issue Number Five) contending that the
Department was not appointed temporary managing conservator until August 2003.  In light of this
additional issue, we request that counsel for relators, the attorney ad litem, and the amicus curiae file
a response to the Department's issue five.
	This response should specifically address whether an ex parte order issued pursuant
to Section 262.102 of the family code can be used to measure the start of the mandatory time
limitation for rendering an order in a termination of the parent-child relationship case, or if the time
limitation may only begin after an adversary hearing as provided for in section 272.201 of the family
code.  Relators should also provide certified copies of any orders, other than the June 23, 2003 ex
parte and show cause order, which appoint the Department temporary managing conservator of the
children prior to August 19, 2003.
	This response should be received by the Court by 10:00 a.m.,Wednesday, September
29, 2004.
	It is ordered September 24, 2004.


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Puryear
Do Not Publish